Case 6:20-cv-00279-JCB-JDL Document 21 Filed 11/05/20 Page 1 of 1 PageID #: 56




                                No. 6:20-cv-00279

                                Janet Strawn,
                                   Plaintiﬀ,
                                      v.
                              CAC Financial Corp.,
                                  Defendant.


                              FINAL JUDGMENT

                The court, having considered plaintiﬀ’s case and ren-
            dered its decision by separate opinion, hereby enters judg-
            ment that plaintiﬀ’s complaint is dismissed without preju-
            dice. The clerk of court is directed to close the case.


                              So ordered by the court on November 5, 2020.



                                             J. C AMPBELL B ARKER
                                           United States District Judge
